Barnard, P. J.
The evidence fails to show me that the the executor should be charged with more interest than he received. The modes of investment, approved by the equitable rules, are very few. State and government bonds, with their large premiums and low interest, although legal, would have been disastrous to the plaintiff. A government four per cent, requires an advance of seven years interest by way of premium and then returns only four per cent, on the face value. Real estate, although an approved mode of investment, has for some years been an uncertain and unsafe investment, The amount of the fund is so small that ordinarily it would not suit property of much value. A good loan on land is not usually now at more than a four per cent. rate. The executor, therefore, did wisely in putting the money in the best of savings banks at four per cent., and the subsequent reduction of rate to three and one-half per cent, accords with the necessity of the times.
If savings banks, with large sums and small ones, to suit all borrowers, cannot give but three and one-half per cent, interest, it is too severe a rule to require an executor, at all hazards, to pay any sum whatever over that rate as a matter of law.
The judgment should be reversed and a new trial granted costs to abide events.
Pratt, J., concurs._